Citation Nr: 0323996	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 17, 1996, 
for a grant of service connection for lung cancer for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1944 to June 1946.  He died in 
April 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which determined the appellant was not 
entitled to accrued benefits earlier than July 17, 1996, for 
a grant of service connection for lung cancer.  Subsequently, 
in a decision dated April 18, 2001, the Board also denied an 
earlier effective date.  The appellant appealed the Board's 
decision to the United States Court of Appeals for 
Veterans Claims (Court).

In February 2003, the appellant's attorney and VA's General 
Counsel filed a Joint Motion requesting that the Court vacate 
and remand the Board's decision for further development and 
readjudication.  And in an Order dated February 21, 2003, the 
Court vacated the Board's April 2001 decision and remanded 
the case to the Board for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).


REMAND

As noted by the Court, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).



The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and revised 
VA's obligations insofar as notifying an appellant of the 
type of evidence needed to substantiate a claim-and thereby 
complete an application for benefits, and assisting in 
obtaining evidence that is potentially relevant to the case.  
This includes notifying the appellant of what specific 
evidence she is responsible for obtaining and submitting and 
what specific evidence VA is responsible for obtaining for 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before that 
date and not yet final.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  And the Court very 
recently reaffirmed this by holding that the VCAA applies to 
an earlier effective date claim, specifically, so VA must 
advise the appellant that evidence of an earlier-filed claim 
can be presented.  See Huston v. Principi, 17 Vet. App. 195 
(2003).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in this new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes compliance with the 
Court's recent holding in 
Huston v. Principi, 17 Vet. App. 195 
(2003), requiring that the appellant be 
provided an opportunity to present 
evidence of an earlier-filed claim.  

2.  The RO should ensure compliance with 
the directives of this remand.  If there 
is not full compliance, take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

3.  After completion of the above 
development, and any other development 
deemed warranted by the record, 
readjudicate the claim based on the 
additional evidence obtained.

4.  If the claim remains denied, send the 
appellant and her attorney a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  She has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




